Panel rehearing granted by
opinion issued 7/30/01
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7525



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CR-96-34-5-BR, CA-00-229-5-BR)


Submitted:   April 27, 2001                 Decided:   May 23, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrice Behanzin Wilson seeks to appeal the district court’s

order denying his motion to waive or defer his criminal fine and

construing his Fed. R. Civ. P. 60(b) motion attacking his criminal

conviction as a motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000) and denying the same.   We have reviewed the record and the

district court’s opinion and find no reversible error in either the

district court’s construal of the Rule 60(b) motion as a § 2255

motion or its subsequent denial of that motion.    Accordingly, we

deny a certificate of appealability and dismiss as to that claim on

the reasoning of the district court. United States v. Wilson, Nos.

CR-96-34-5-BR; CA-00-229-5-BR (E.D.N.C. Sept. 13, 2000).

     Addressing Wilson’s motion to waive or defer his criminal

fine, we note that Wilson failed to raise this claim on direct ap-

peal and has not demonstrated cause and prejudice for this failure.

Accordingly, we find the claim waived. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           DISMISSED




                                3